Citation Nr: 0934664	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-12 854	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in 
the Marine Corps Reserve from February 1969 to September 
1969, during the Vietnam Era.  He had subsequent service in 
the Marine Corps Reserve until September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for a back 
disability.  The Veteran testified at a personal hearing 
before an RO Decision Review Officer in September 2006.  In 
March 2009 the Veteran appeared and testified at a Travel 
Board hearing at the Waco, Texas RO, before the undersigned 
acting Veterans law Judge.  The transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he sustained a back injury during 
ACDUTRA in March 1969, when a gunnery sergeant sat on his 
shoulders and rocked back and forth while he was in a seated 
position.  He states that he has had back problems since that 
injury, and he is seeking service connection for a back 
disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which a veteran was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service treatment records reflect that in an enlistment 
report of medical history, the Veteran denied back pain, and 
reported prior medical treatment by D.L.L., MD.  A March 1969 
report of physical examination noted no defects.  Service 
treatment records dated in May 1969 are negative for 
complaints pertaining to the back.  A July 1969 treatment 
note shows that in the context of discussing his prostatitis, 
the Veteran complained of low back pain for the past two 
days.  On examination in August 1969, the Veteran was found 
to be physically fit.  A September 1969 report of medical 
examination listed his spine as normal.  

In a January 1971 report of medical history, the Veteran gave 
a history of recurrent back pain.  A July 1971 treatment 
record shows that there was "narrowing of [the] lumbar 
region" with minor back aches, and that the left leg was 3/8 
of an inch shorter than the right leg.  It was noted that the 
Veteran had minor back aches without medication, and he was 
referred for evaluation.  An August 1971 medical examination 
referred to and attached a May 1971 private consultation 
report by C.P.D., MD, regarding the Veteran's back problems.  
Dr. D. noted the Veteran's reported history of back 
discomfort after being in boot camp, and noted that the 
Veteran reported low back pain for a little over two years.  
On examination, it was noted that the Veteran experienced 
some mild tenderness in the inner spinous area of his back 
with deep pressure lumbosacral level, but without 
demonstrable peripheral nerve tenderness.  X-rays revealed 
narrowing of the lumbosacral interspace, without evidence of 
fracture, dislocation, destructive process, demineralization 
or other changes.  The diagnosis was of congenital shortening 
of the left lower extremity, degenerative disc disease 
lumbosacral mild to moderate with symptoms of chronic 
recurrent low back mechanical disorder.  It is this report 
which was referred to when the Veteran was found to be 
medically unqualified for service.

The August 1971 service examiner diagnosed degenerative disc 
disease (DDD) lumbosacral, mild to moderate with symptoms of 
chronic low back mechanical disorder, and congenital 
shortening of the left leg 1/2 inch.  In an August 1971 report 
of medical history, the Veteran continued to report a history 
of "recurrent back pain," and also indicated that he sought 
treatment from D.D.L., MD, and C.P.D., MD.  In September 
1971, the Veteran was discharged from service as physically 
unqualified based on symptomatic degenerative disc disease of 
the lumbosacral spine.

Private treatment records dated from 1992 to 2005 reflect 
treatment for a variety of conditions.  In December 1995, 
there is a notation that the Veteran was hit by a 
snowboarder.  In October 1996 it was noted that the Veteran 
experienced a lot of back pain with numbness in both legs, 
but no radiation of pain down the legs, and that he had back 
surgery 19 years earlier.  In November 1996, the Veteran 
indicated that he continued to experience back pain.  A May 
2006 statement by Dr. L. indicates that he had known the 
Veteran since mid-1966 and that the Veteran did not have any 
back problems during his adolescence.  Further, Dr. L. wrote 
that the Veteran's back surgery in 1977 was due to damaged 
intervertebral disc, not any type of congenital disc disease.  
Further details regarding the 1977 back surgery are not of 
record, and the Veteran explained at his Travel Board hearing 
that the records were unavailable.  

The Board finds that the RO/AMC should contact Dr. L. and ask 
him to provide any available treatment records pertaining to 
the Veteran's back disability, dated in the 1960s and 1970s.  
38 U.S.C.A. § 5103A (b),(c).

In early 1997, the Veteran was treated for low back pain by 
J.E.W., MD, and underwent lumbar spine surgery in March 1997.  
In March 1997, Dr. W. noted that the Veteran reported 
experiencing severe pain in the lumbar region of his back 
upon bending over to pick up a card that had fallen from a 
magazine in October 1996.  The Veteran reported that he 
underwent laminectomy by Dr. D. in 1976.  Dr. W. noted that a 
November 1996 magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed disc bulges at L3-4, but no recurrent 
or residual disc herniation.  The impression was 
intervertebral disc degeneration and displacement with 
possible spinal stenosis, L3-S1. 

In March 1997 the Veteran underwent extensive lumbar surgery.  
The discharge diagnoses were degenerative spondylosis, 
foraminal stenosis, ruptured lumbar disc, mechanical 
instability of the lumbar spine, and failed fusion at L4-5.  
The discharge summary noted the Veteran's history of severe, 
disabling back pain for many years, with previous surgery by 
Dr. D.  

At a September 2006 hearing, the Veteran reported that prior 
to entering service he did not experience any back problems, 
and even played numerous sports.  He answered in the negative 
regarding whether he had ever been involved in a slip and 
fall or motor vehicle accident.  The Veteran elaborated on 
the reported in-service experience of a gunnery sergeant 
rocking back and forth on his shoulders, and his decision not 
to complain about the resulting pain.  The Veteran explained 
that when a corpsman later asked during training for reports 
of problems, he reported having a congenital disc disease, 
because his leg had given out from under him on a couple of 
occasions.  Following this, the Veteran was placed on no duty 
status, and told to bring his medical records for review.  
The Veteran reported that he was then given one of two 
options, of which he chose the latter:  to undergo an 
experimental surgery or to be honorably discharged as 
medically unqualified for service.  The Veteran reported 
propping his legs on pillows in order to relieve pressure 
from the lumbar spine.  He reported undergoing his first back 
surgery in 1977. 

The Veteran has testified that he incurred back pain after an 
injury in boot camp in 1969, and that he has had back pain 
ever since.  In addition, the Veteran's service treatment 
records reflect that he had degenerative disc disease in 
1971, and in May 1971, a private physician noted the 
Veteran's reports of back pain since boot camp.   Subsequent 
private medical records reflect treatment for a back 
disability.  Therefore, the Veteran should now be afforded a 
VA examination to determine the nature of any current back 
disability and for an opinion as to whether such is related 
to service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact Dr. L. and 
ask him to provide any available 
treatment records pertaining to the 
Veteran's back disability, dated prior to 
1992.  

2.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine 
the nature and etiology of any current 
back disability.  All indicated studies 
should be performed.  The claims folder 
must be made available to the examiner 
for review prior to the examination.

Based on the examination of the Veteran 
and review of the record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or higher) that any 
current back disability had its onset in 
service or is causally related to 
service, including whether it is related 
to a reported back injury during boot 
camp while the Veteran was on ACDUTRA in 
March 1969.  The rationale for any 
opinion expressed should be provided in 
the examination report.

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for a 
back disability.  If the benefit sought 
on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




